696 N.W.2d 711 (2005)
COMBEN
v.
STATE.
No. 127212.
Supreme Court of Michigan.
May 27, 2005.
SC: 127212, COA: 248963.
On order of the Court, the application for leave to appeal the August 31, 2004 judgment of the Court of Appeals is considered. We DIRECT the parties to each file a short response, within 28 days after the date of this order, providing this Court with any available information they may have regarding whether any of the former owners of the foreclosed properties were lessors under gas and oil leases.
The application for leave to appeal and motion to file brief amicus curiae remain pending.